                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


JAMES L. BARKER, JEANNE A.                       Case No. CV-17-21 -BLG-SPW
BARKER,
                                               JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

BANK OF AMERICA, N.A., CIT
  BANK, N.A., ONEWEST BANK,
  FIRST AMERICAN TITLE
  COMPANY OF MONTANA,
  INC., Trustee, and CHARLES
  PETERSON, Trustee,

                      Defendants.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

             JUDGMENT IN FAVOR OF DEFENDANTS


        Dated this 9th day of September, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A. Carrillo
                                   A. Carrillo, Deputy Clerk
